Exhibit 10.13

 

FIRST AMENDMENT TO SECURITIES PURCHASE AGREEMENT

 

This First Amendment (this “Amendment”), dated as of December [__], 2018, to the
Securities Purchase Agreement originally entered into on November 14, 2018, (the
“Agreement”), is entered into by and among FMC GlobalSat Holdings, Inc. (the
“Company”) and the Majority in Interest. Capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Agreement.

 

RECITALS:

 

A. Whereas, pursuant to the terms of the Agreement, the Company and sold and
issued Units of the Company’s securities (the “Units”) with such Units
consisting of one share of common stock, $0.0001 par value per share (the
“Common Stock”) and one warrant to purchase one half share of Common Stock to
the Purchasers, as more fully described in the Agreement;

 

B. Whereas, Section 2.1 of the Agreement provides that no Closing Date shall
after the Termination Date, which is defined as November 15, 2018, subject to
extension;

 

C. Whereas, the Company and Purchasers representing a Majority in Interest
desire to amend the definition of Termination Date in order to extend the period
of the Offering.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, the parties agree as follows:

 

1. Section 2.1 of the Agreement is hereby amended and restated in its entirety
to read as follows:

 

“Closing.  On one or more Closing Dates, upon the terms and subject to the
conditions set forth herein, provided the Minimum Amount has been subscribed
for, the Company agrees to sell, and each of the Purchasers, severally and not
jointly, agrees to purchase units of the Company’s securities (the “Units”) for
an aggregate purchase price of a minimum (the “Minimum Amount”) of Six Hundred
Thousand Dollars ($600,000) and up to a maximum (the “Maximum Amount”) of One
Million Five Hundred Thousand Dollars ($1,500,000), with each Unit consisting of
one share of Common Stock and a Warrant to purchase one half (1/2) share of
Common Stock (each such purchase and sale being the “Closing”), at the Unit
Purchase Price. Each Subscriber must purchase a minimum of 25,000 Units (or,
$50,000). The Company’s officers and directors (and/or their Affiliates) may
participate in the Offering in an aggregate amount of up to Four Hundred
Thousand Dollars ($400,000) which such amount shall be applied towards the
Minimum Amount and Maximum Amount. Prior to the Closing, each Purchaser shall
deliver to the Escrow Agent, inter alia, such Purchaser’s Subscription Amount as
set forth on the signature page hereto executed by such Purchaser by a wire
transfer of immediately available funds, and the Company shall, on the Closing
Date, cause the Company to deliver to each Purchaser, inter alia, a certificate
representing the number of Shares and Warrants purchased by each such Purchaser
at the Closing as determined pursuant to Section 2.2(a). The Company and each
Purchaser shall also deliver the other items set forth in Section 2.2
deliverable at the Closing. Upon satisfaction of the covenants and conditions
set forth in Sections 2.2 and 2.3, the Closings shall occur at the offices of
Company Counsel or such other location as the parties shall mutually agree.
Notwithstanding anything herein to the contrary, each Closing Date shall occur
on or before December 31, 2018, which may be extended at the discretion of the
Company’s Board of Directors for up to an additional thirty (30) days (such
outside date, “Termination Date”). If any Closing is not held on or before the
Termination Date, (i) all subscription documents executed by the Company or a
Purchaser shall be returned to the Company or such Purchaser, as applicable, and
(ii) each Subscription Amount shall be returned, without interest or deduction
to the Purchaser who delivered such Subscription Amount.”

 



  

 

 

2. Section 5.1 of the Agreement is hereby amended and restated in its entirety
to read as follows:

 

“Termination.  This Agreement may be terminated by any Purchaser, as to such
Purchaser’s obligations hereunder only and without any effect whatsoever on the
obligations between the Company and the other Purchasers, by written notice
given at any time to the Company, prior to the occurrence of a Closing with
respect to such Purchaser’s Subscription Agreement. In the event of any
termination by a Purchaser under this Section 5.1, the Company shall promptly
(and in any event within two (2) Business Days of such termination) refund all
of such Purchaser’s subscription amount. No Closing hereunder may take place
after December 31, 2018, subject to a thirty (30) day extension upon the sole
discretion of the Board of Directors.”

 

3. Except as modified herein, the terms of the Agreement and Transaction
Documents shall remain in full force and effect.

 

4. This Amendment may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and shall be binding upon all
parties, their successors and assigns, and all of which taken together shall
constitute one and the same Amendment. A signature delivered by facsimile shall
constitute an original.

 

5. This Amendment shall be governed pursuant to Section 5.9 of the Agreement.

 

[Signature Page Follows]

 

  

 

 

[SIGNATURE PAGE TO AMENDMENT TO SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date set forth above.

 



  THE COMPANY         FMC GLOBALSAT HOLDINGS, INC.         By:     Name:
Emmanuel Cotrel   Title: Chief Executive Officer         PURCHASERS       By:  
  Name:     Title:           By:     Name:     Title:  

 

 

 



 

 